DETAILED ACTION
Response to Amendment
The Amendment filed on February 12, 2021 has been entered. Claims 1-16 and 18-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 102(a)(1) and 102(a)(2) rejections previously set forth in the Non-Final Office Action mailed on November 19, 2020. However, Applicant’s amendments to the claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Doll et al. (US 2005/0023324), hereinafter Doll.
Regarding claim 1, Doll discloses a surgical stapler (10 in Figure 1) comprising:
(a) a body (20 in Figure 1);
(b) a shaft assembly (22 or 23 in Figure 1) extending distally from the body (20) (apparent from Figure 1, Paragraph 0044);
(c) an end effector (12 in Figure 1) at a distal end of the shaft assembly (22 or 23) (apparent from Figure 1, Paragraph 0044), wherein the end effector (12) is actuatable between an open state (shown in Figure 10) for receiving tissue and a closed state (shown in Figure 14) for clamping the tissue (Paragraphs 0048, 0081, 0084, 0088, and 0089);

(e) a firing system (28, 138, 136, 140, 238, and 14 collectively in Figures 6-11) operatively coupled with the end effector (12), wherein the firing system (28, 138, 136, 140, 238, and 14 collectively) includes a pivotable firing trigger (28) that is configured to be directly contacted by a user to actuate the end effector (12) in the closed state (shown in Figure 14) to staple the clamped tissue (Paragraphs 0044, 0049, and 0071-0081); and
(f) a firing lockout mechanism (104 in Figures 6-9; or 104 and 112 collectively in Figures 6-9; or 104, 112, and 30 collectively in Figures 6-9) operatively coupled with the firing system (28, 138, 136, 140, 238, and 14 collectively), wherein the firing lockout mechanism (104; or 104 and 112 collectively; or 104, 112, and 30 collectively) is movable between a lockout state (the state in which 104 is in engagement with lockout pin 107) in which the firing lockout mechanism directly contacts a portion of the firing trigger (28) and thereby inhibits actuation of the firing system (28, 138, 136, 140, 238, and 14 collectively), and a bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) in which the firing lockout mechanism permits actuation of the firing system (Paragraph 0065),
wherein the firing lockout mechanism (104; or 104 and 112 collectively; or 104, 112, and 30 collectively) is configured to maintain the lockout state (the state in which 104 is in engagement with lockout pin 107) until the end effector (12) assumes the closed state (shown in Figure 14) (Paragraphs 0073 and 0066),
wherein the firing lockout mechanism (104; or 104 and 112 collectively; or 104, 112, and 30 collectively) is configured to transition from the lockout state (the state in which 104 is in engagement with lockout pin 107) to the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) in response to the end effector (12) assuming the closed state (shown in Figure 14) (Paragraphs 0065 and 0066).
Regarding claim 2, Doll discloses that the firing lockout mechanism (104; or 104 and 112 collectively; or 104, 112, and 30 collectively) is resiliently biased (via spring 112) toward the lockout state (the state in which 104 is in engagement with lockout pin 107) (Paragraph 0065 lines 13-15).
Regarding claim 3, Doll discloses that the firing lockout mechanism (104; or 104 and 112 collectively; or 104, 112, and 30 collectively) comprises a projection (shown circled in an annotated version of Figure 8 of Doll, hereinafter Figure 8x, below) that extends transversely to a longitudinal axis of the shaft assembly (22 or 23) (because the projection shown circled in Figure 8x below has a thickness in a direction perpendicular to the longitudinal axis of 22/23, as is apparent from Figure 8x below), and that the projection (shown circled in Figure 8x below) is configured to engage the firing system (28, 138, 136, 140, 238, and 14 collectively) in the lockout state (the state in which 104 is in engagement with lockout pin 107) and thereby inhibit actuation of the firing system (clear when Figure 6 is viewed in relation to Figure 8x, Paragraph 0065 lines 7-15).

    PNG
    media_image1.png
    566
    612
    media_image1.png
    Greyscale

Figure 8x: an annotated version of Figure 8 of Doll
Regarding claim 4, Doll discloses that the firing lockout mechanism (104, 112, and 30 collectively) is configured to remain stationary in the lockout state (the state in which 104 is in engagement with lockout pin 107) throughout partial actuation of the closure system (26, 86, and 32 collectively) for partially closing the end effector (12) (because arm 118 of the firing lockout mechanism remains stationary during partial actuation of the closure system and moves into the bypass state [in which arm 118 is in engagement with recess 122] only after full actuation of the closure system, as stated in Paragraphs 0066 and 0073), and that the firing lockout mechanism (104, 112, and 30 collectively) is configured to move to the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) in response to full actuation of the closure system (26, 86, and 32 collectively) for placing the end effector (12) in the closed state (shown in Figure 14) (because arm 118 of the firing lockout mechanism moves into the bypass state [in which arm 118 is in engagement with recess 122] only after full actuation of the closure system, as stated in Paragraphs 0066 and 0073).
Regarding claim 5, Doll discloses a closure lock feature (30 in Figures 6-9; or all portions of 30 except for the “thicker flanged end portion” shown circled in Figure 8x above) operatively coupled with the closure system (26, 86, and 32 collectively) (at least because arm 118 of closure lock feature 30 contacts yoke 86 of the closure system, as stated in Paragraph 0066), wherein the closure lock feature (30; or all portions of 30 except for the “thicker flanged end portion” shown circled in Figure 8x above) is operable to releasably lock the closure system (26, 86, and 32 collectively) in a fully actuated state to maintain the end effector (12) in the closed state (shown in Figure 14) and simultaneously drive the firing lockout mechanism (104; or 104 and 112 collectively) from the lockout state (the state in which 104 is in engagement with lockout pin 107) to the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) (Paragraphs 0066, 0065, and 0073).
Regarding claim 6, Doll discloses that the closure lock feature (30) is resiliently biased (via spring 112) into engagement with the closure system (26, 86, and 32 collectively) and the firing lockout mechanism (104; or 104 and 112 collectively) (Paragraphs 0065 and 0066).
Regarding claim 7, Doll discloses that the closure lock feature (30) is positioned to contact an upper end (the upper right end of 112 in Figure 6, which is in contact with 30) of the firing lockout mechanism (104 and 112 collectively) (apparent from Figure 6, last sentence of Paragraph 0065).
Regarding claim 8, Doll discloses a closure release feature (the “thicker flanged end portion” shown circled in Figure 8x above) operatively coupled with the closure lock feature (all portions of 30 except for the “thicker flanged end portion” shown circled in Figure 8x above) (apparent from Figures 8x and 7), wherein in response to a user input the closure release feature (the “thicker flanged end portion” shown circled in Figure 8x above) is operable to actuate the closure lock feature (all portions of 30 except for the “thicker flanged end portion” shown circled in Figure 8x above) to disengage the closure system (26, 86, and 32 collectively) and thereby permit the end effector (12) to return to the open state (shown in Figure 10), and simultaneously permit the firing lockout mechanism (104; or 104 and 112 collectively) to return to the lockout state (the state in which 104 is in engagement with lockout pin 107) (Paragraphs 0067 and 0047).
Regarding claim 9, Doll discloses that the firing lockout mechanism (104; or 104 and 112 collectively; or 104, 112, and 30 collectively) comprises a lever (104) housed within the body (20) and configured to pivot between the lockout state (the state in which 104 is in engagement with lockout pin 107) and the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) (apparent when Figure 6 is viewed in relation to Figure 8, Paragraph 0065).
Regarding claim 10, Doll discloses that the firing lockout mechanism (104 and 112 collectively) comprises a translating member (112) housed within the body (20) and configured to translate between the lockout state (the state in which 104 is in engagement with lockout pin 107) and the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) (spring 112 translates when it is compressed from the lockout state shown in Figure 6 to the bypass state shown in Figure 8, as is apparent when Figure 6 is viewed in relation to Figure 8).
Regarding claim 11, Doll discloses that the firing lockout mechanism (104) comprises:
(i) a first moveable member (shown circled in Figure 8x above), and
(ii) a second movable member (shown circled in Figure 8x above) operatively coupled with the first movable member (apparent from Figure 8x above),
wherein the second moveable member (shown circled in Figure 8x above) is configured to engage and thereby inhibit actuation of the firing system (28, 138, 136, 140, 238, and 14 collectively) in 
wherein in response to the end effector (12) assuming the closed state (shown in Figure 14), the first moveable member (shown circled in Figure 8x above) is configured to drive the second movable member (shown circled in Figure 8x above) out of engagement with the firing system (28, 138, 136, 140, 238, and 14 collectively) (because the second movable member extends from the first moveable member and rotates away from lockout pin 107 of the firing system together with the first moveable member) and thereby provide the firing lockout mechanism (104) in the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) (Paragraph 0065).
Regarding claim 12, Doll discloses that the first moveable member (shown circled in Figure 8x above) is configured to translate along a first axis (a horizontal axis is Figure 8) (because the pivotal motion of the first moveable member has a horizontal component), and that the second moveable member (shown circled in Figure 8x above) is configured to translate along a second axis (a vertical axis is Figure 8) (because the pivotal motion of the second moveable member has a vertical component) that is perpendicular to the first axis (because a vertical axis is Figure 8 is perpendicular to a horizontal axis is Figure 8).
Regarding claim 13, Doll discloses that the firing lockout mechanism (104) further comprises a ramp (108 in Figures 6-9), and that the ramp (108) is configured to drive the second moveable member (shown circled in Figure 8x above) away from the firing system (28, 138, 136, 140, 238, and 14 collectively) in response to movement of the first moveable member (shown circled in Figure 8x above) when the end effector (12) assumes the closed state (shown in Figure 14) (because 108 drives the entirety of 104 away from the firing system when closure trigger 26 is fully puled, Paragraph 0065).
Regarding claim 14, Doll discloses that the first moveable member (shown circled in Figure 8x above) comprises a plate (apparent when Figure 8x is viewed in relation to Figure 7), and that the second moveable member (shown circled in Figure 8x above) comprises a pin (apparent when Figure 8x is viewed in relation to Figure 7).
Regarding claim 15, Doll discloses that the firing trigger (28) includes a portion (the “external portion” shown circled in Figure 8x above) that is external to the body (20) (apparent from Figure 8x 
Regarding claim 16, Doll discloses a surgical stapler (10 in Figure 1) comprising:
(a) a body (20 in Figure 1);
(b) a shaft assembly (22 or 23 in Figure 1) extending distally from the body (20) (apparent from Figure 1, Paragraph 0044);
(c) an end effector (12 in Figure 1) at a distal end of the shaft assembly (22 or 23) (apparent from Figure 1, Paragraph 0044), wherein the end effector (12) is actuatable between an open state (shown in Figure 10) for receiving tissue and a closed state (shown in Figure 14) for clamping the tissue (Paragraphs 0048, 0081, 0084, 0088, and 0089);
(d) a closure system (26, 86, and 32 collectively in Figures 6-9) operatively coupled with the end effector (12), wherein the closure system (26, 86, and 32 collectively) is operable to actuate the end effector (12) from the open state (shown in Figure 10) to the closed state (shown in Figure 14) (Paragraphs 0044, 0048, 0063-0066);
(e) a closure lock feature (30 in Figures 6-9) operatively coupled with the closure system (26, 86, and 32 collectively) (at least because arm 118 of closure lock feature 30 contacts yoke 86 of the closure system, as stated in Paragraph 0066), wherein the closure lock feature (30) is operable to releasably lock the closure system (26, 86, and 32 collectively) in an actuated state to maintain the end effector (12) in the closed state (shown in Figure 14) (Paragraphs 0066);
(f) a firing system (28, 138, 136, 140, 238, and 14 collectively in Figures 6-11) operatively coupled with the end effector (12), wherein the firing system (28, 138, 136, 140, 238, and 14 collectively) is operable to actuate the end effector (12) in the closed state (shown in Figure 14) to staple the clamped tissue (Paragraphs 0044, 0049, and 0071-0081); and

wherein the closure lock feature (30) is configured to move the firing lockout mechanism (104 and 112 collectively) relative to the body (20) from the lockout state (the state in which 104 is in engagement with lockout pin 107) to the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) as the closure lock feature (30) locks the closure system (26, 86, and 32 collectively) in the actuated state (this happens when arm 118 of the closure lock feature 30 drops into recess 122 of yoke 86, as described in Paragraph 0066).
Regarding claim 18, Doll discloses that the closure lock feature (30) is disengageable from the closure system (26, 86, and 32 collectively) in response to a user input (Paragraphs 0067 and 0047), and that the firing lockout mechanism (104 and 112 collectively) is configured to transition from the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) to the lockout state (the state in which 104 is in engagement with lockout pin 107) in response to disengagement of the closure lock feature (30) from the closure system (26, 86, and 32 collectively) (Paragraph 0067).
Regarding claim 19, Doll discloses a surgical stapler (10 in Figure 1) comprising:
(a) a body (20 in Figure 1), wherein the body (20) includes a body housing (the outermost layer of material of the first and second base sections 50 and 52 in Figure 7, which is visible from the exterior of stapler 10 after assembly) and a body frame structure (all the protrusions protruding [half of which are visible in Figure 7] from the inner surfaces of first and second base sections 50 and 52 collectively);
(b) a shaft assembly (22 or 23 in Figure 1) extending distally from the body (20) (apparent from Figure 1, Paragraph 0044);

(d) a closure system (26, 86, and 32 collectively in Figures 6-9) supported by the body frame structure (all the protrusions protruding from the inner surfaces of first and second base sections 50 and 52 collectively) (clear when Figure 7 is viewed in relation to Figure 8, Paragraphs 0062-0064) and operatively coupled with the end effector (12) (Paragraph 0064), wherein the closure system (26, 86, and 32 collectively) is operable to actuate the end effector (12) from the open state (shown in Figure 10) to the closed state (shown in Figure 14) (Paragraphs 0044, 0048, 0063-0066);
(e) a firing system (28, 138, 136, 140, 238, and 14 collectively in Figures 6-11) supported by the body frame structure (all the protrusions protruding from the inner surfaces of first and second base sections 50 and 52 collectively) (clear when Figure 7 is viewed in relation to Figure 8, Paragraph 0062) and operatively coupled with the end effector (12) (Paragraphs 0044, 0049, and 0080), wherein the firing system (28, 138, 136, 140, 238, and 14 collectively) is operable to actuate the end effector (12) in the closed state (shown in Figure 14) to staple the clamped tissue (Paragraphs 0044, 0049, and 0071-0081); and
(f) a firing lockout mechanism (104 and/or 118 in Figures 6-9) fully enclosed within the body housing (the outermost layer of material of the first and second base sections 50 and 52) (apparent from Figures 6-9) and pivotably coupled to the body frame structure (all the protrusions protruding from the inner surfaces of first and second base sections 50 and 52 collectively) (Paragraph 0065 and/or Paragraph 0067), wherein the firing lockout mechanism (104 and/or 118) is movable relative to the body frame structure (all the protrusions protruding from the inner surfaces of first and second base sections 50 and 52 collectively) between a first position (the position in which 104 is in engagement with lockout pin 107 and/or the position in which 118 is in engagement with notch 148) in which the firing lockout mechanism (104 and/or 118) inhibits actuation of the firing system (28, 138, 136, 140, 238, and 14 collectively), and a second position (the position in which 104 is in its proximal-most position and is out of engagement with lockout pin 107 and/or the position in which 118 is out of engagement with notch 148 
wherein the firing lockout mechanism (104 and/or 118) is configured to be driven into the second position (the position in which 104 is in its proximal-most position and is out of engagement with lockout pin 107 and/or the position in which 118 is out of engagement with notch 148 and in engagement with recess 122) and thereby permit actuation of the firing system (28, 138, 136, 140, 238, and 14 collectively) in response to the end effector (12) assuming the closed state (Paragraphs 0065, 0066, and 0073).
Regarding claim 20, Doll discloses that the closure system (26, 86, and 32 collectively) comprises a pivotable closure trigger (26) supported by the body frame structure (all the protrusions protruding from the inner surfaces of first and second base sections 50 and 52 collectively) (Paragraph 0062), that the firing lockout mechanism (118) is configured to remain stationary in the first position (the position in which 118 is in engagement with notch 148) throughout partial actuation of the closure trigger (26) for partially closing the end effector (12) (because 118 remains stationary until it falls into recess 122, which happens only after full actuation of closure trigger 26, as stated in Paragraph 0066), and that the firing lockout mechanism (104 and/or 118) is configured to move to the second position (the position in which 118 is out of engagement with notch 148 and in engagement with recess 122) in response to full actuation of the closure trigger (26) for placing the end effector (12) in the closed state (shown in Figure 14) (Paragraph 0066).
Regarding claim 21, Doll discloses that the closure lock feature (30) is configured to maintain the firing lockout mechanism (104 and 112 collectively) in the bypass state (the state in which 104 is in its proximal-most position and is out of engagement with lockout pin 107) while the closure system (26, 86, and 32 collectively) is in the actuated state (Paragraphs 0066 and 0073).

Response to Arguments
Applicant's arguments with respect to the 102(a)(1) and 102(a)(2) rejections of claims 1-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731